DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-7 and 21-23 are rejected under the same premise as claim 1.
Regarding claim 1, the limitations…” and a second transmission wire layer disposed on the second side, wherein the first transmission wire layer comprises a second input line layer and a second coupling line layer..” is vague and indefinite.  The examiner is unclear on how a second transmission wire layer disposed on the second side, has a first transmission wire layer comprising a second input line layer and a second coupling line layer? Wouldn’t the second transmission wire layer have second transmission wire layer comprising a second input line layer and a second coupling line layer? For examining purposes the examiner will assume that  a second transmission wire layer disposed on the second side, wherein the second transmission wire layer comprises a second input line layer and a second coupling line layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kneller (US 20160111200) in view of Dalmia et al. (US 2014/0043130) and Wright (US 8,212,155).
Regarding claim 1, Kneller (figures 1-5 and para 0040-0090) discloses
a base plate (301) comprising first side and a second side opposite to each other (see figures 1d-1f), the base plate further comprising: a central part defining a plurality of inner via holes passing there through (see figures 2-4): and a peripheral part (305 sections on figures 1d-1f) defining a plurality of outer via holes passing there through (see figures 2-4); wherein an annular accommodating groove (302) is defined between the central part and the peripheral part (see figures 1a-1c); a magnetic core (304) received in the annular accommodating groove (see figures 1b-1c); a plurality of conductive parts disposed respectively within the plurality of inner via holes and the plurality of outer via holes (see figures 2-4); a first transmission wire layer disposed on the first side (see figures 3 and para 0067-0070), wherein the first transmission wire layer (see figures 3-5) comprises a first input line layer (410) and a first coupling line layer (420) and a second transmission wire layer disposed on the second side (see figure 3-5 and para 0067-0068), wherein the second transmission wire layer comprises a second input line layer (410) and a second coupling line layer (420), wherein each of the first input line layer and the second input line layer comprises a plurality of input lines connected in order by corresponding ones of the plurality of conductive parts to form an input coil circuit around the magnetic core, each of the plurality of input lines bridges one of the plurality of inner via holes and one of the plurality of outer via holes (see figures 3-4and para 0067-0068); wherein each of the first coupling line layer and the second coupling line layer comprises a plurality of coupling lines connected in order by corresponding ones of the plurality of conductive parts to form a coupling coil circuit around the magnetic core, each of the plurality of coupling lines bridges one of the inner via holes and one of the plurality of outer via holes (see figures 3-4and para 0067-0068).
Kneller does not expressly disclose wherein each of the first input line layer and the second input line layer is located farther from the base plate compared with a respective one of the first coupling line laver and the second coupling line layer at a same side of the base plate or each of the first input line layer and the second input line layer is located closer to the base plate compared with the respective one of the first coupling line layer and the second coupling line layer at the same side of the base plate and wherein a thickness of each of the first transmission wire layer and the second transmission wire layer is 65-80µm.
Dalmia et al. (figure 4 and para 0029-0034) discloses a teaching 
wherein each of the first input line layer (217) and the second input line layer (122) is located closer to the base plate compared with the respective one of the first coupling line layer (216) and the second coupling line layer (142) at the same side of the base plate.
Wright et al. (Col 2, lines10-13, Col 3, lines 5-10, Col 6 lines 8-20 and figures 24-28) discloses teaching wherein a thickness of each of the first transmission wire layer (12a) and the second transmission wire layer (12b) is 65-80µm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first input line layer and the second input line layer is located closer to the base plate compared with the respective one of the first coupling line layer and the second coupling line layer at the same side of the base plate as taught by Dalmia et al. to the inductive device of Kneller so as to allow for a more compact inductive device to be designed thereby saving money in production cost since less materials are used and also saving space for other electronic components to be place on the printed circuit board.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the first transmission wire layer and the second transmission wire layer is 65-80µm as taught by Wright et al. to the inductive device of Kneller so as to allow for a lot less electrical resistance thereby improving the current flowing though the inductor device allowing for an higher inductance to be obtained. 
Regarding claim 3, Dalmia et al. (figures 6 and figure 8) discloses wherein
a projection of the plurality of input lines of each of the first input line layer and the second input line layer the on the base plate and a projection of the plurality of coupling lines of the respective one of the first coupling line layer and the second coupling line layer at the same side of the base plate on the base plate are staggered.
Regarding claim 4, Dalmia et al. (figures 4-5 and figure 7) discloses wherein
the plurality of input lines of each of the first input line layer and the second input line layer are divided into a plurality of input line groups (see para 0031-0033/para 0044),, and each of the input line groups includes at least one of the plurality of input lines (see para 0031-0033/para 0044); the plurality of coupling lines of each of the first coupling line layer and the second coupling line layer are divided into a plurality of coupling line groups, and each of the coupling line groups includes at least one of the plurality of input lines; and projections of the plurality of input line groups on the base plate (see para 0031-0033/para 0044),  and projections of the plurality of coupling line groups at a same side of the base plate on the base plate are alternately distributed along a circumferential direction of the magnetic core. (see figure 2/figure 7).
Regarding claim 5, Dalmia et al. (figures 6-7 and para 0038-0045) discloses each of the input line groups includes only one of the plurality of input lines and each of the coupling line groups includes only one of the plurality of input lines; and a width of each of the plurality of input lines and a width of each of the plurality of coupling lines gradually increase along a radial direction from the plurality of inner via holes to the plurality of outer via holes, such that a distance between each of the plurality of input lines and an adjacent one of the plurality of coupling lines keeps consistent in an area corresponding to the annular accommodating groove (see figure 3 and para 0024).
Regarding claim 6, Dalmia et al. (figure 7 and para 0044) discloses a number of the plurality of input lines is equal to a number of the plurality of coupling lines.
Regarding claim 7, Dalmia et al. (figures 6 and 8) discloses the plurality of inner via holes comprise a plurality of first inner via holes and a plurality of second inner via holes (see figures 6 and 8), a distance between each of the plurality of first inner via holes and a center of the central part is smaller than a distance between each of the plurality of second inner via holes and the center of the central part (see figures 6 and 8), and each of the plurality of input lines bridges one of the plurality of first inner via holes and one of the plurality of outer via holes, and each of the plurality of coupling lines bridges one of the plurality of second inner via holes and one of the plurality of outer via holes.(see figures 6 and 8)
Regarding claim 21, Wright et al. (Col 3, lines 5-10) discloses wherein the distance between each of the plurality of input lines and the adjacent one of the plurality of coupling lines is 50-150 µm.
Regarding claim 22, Dalmia et al. (figure 8 and para 0046) discloses wherein a distance between at least one of the plurality of input lines and an adjacent one of the plurality of coupling lines equals to a distance between the at least one of the plurality of input lines and another adjacent one of the plurality of coupling lines. (see embodiment 610 wherein the wires line connected to the vias lines that are closer to the center are considered the input lines)

2.	Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kneller (US 20160111200) in view of Otsubo et al. (US 2017/0018349).
Regarding claim 1, Kneller (figures 1-5 and para 0040-0090) discloses
a base plate (301) comprising first side and a second side opposite to each other (see figures 1d-1f), the base plate further comprising: a central part defining a plurality of inner via holes passing there through (see figures 2-4): and a peripheral part (305 sections on figures 1d-1f) defining a plurality of outer via holes passing there through (see figures 2-4); wherein an annular accommodating groove (302) is defined between the central part and the peripheral part (see figures 1a-1c); a magnetic core (304) received in the annular accommodating groove (see figures 1b-1c); a plurality of conductive parts disposed respectively within the plurality of inner via holes and the plurality of outer via holes (see figures 2-4); a first transmission wire layer disposed on the first side (see figures 3 and para 0067-0070), wherein the first transmission wire layer (see figures 3-5) comprises a first input line layer (410) and a first coupling line layer (420) and a second transmission wire layer disposed on the second side (see figure 3-5 and para 0067-0068), wherein the second transmission wire layer comprises a second input line layer (410) and a second coupling line layer (420), wherein each of the first input line layer and the second input line layer comprises a plurality of input lines connected in order by corresponding ones of the plurality of conductive parts to form an input coil circuit around the magnetic core, each of the plurality of input lines bridges one of the plurality of inner via holes and one of the plurality of outer via holes (see figures 3-4and para 0067-0068); wherein each of the first coupling line layer and the second coupling line layer comprises a plurality of coupling lines connected in order by corresponding ones of the plurality of conductive parts to form a coupling coil circuit around the magnetic core, each of the plurality of coupling lines bridges one of the inner via holes and one of the plurality of outer via holes (see figures 3-4and para 0067-0068).
Kneller does not expressly disclose wherein each of the first input line layer and the second input line layer is located farther from the base plate compared with a respective one of the first coupling line laver and the second coupling line layer at a same side of the base plate or each of the first input line layer and the second input line layer is located closer to the base plate compared with the respective one of the first coupling line layer and the second coupling line layer at the same side of the base plate and wherein a thickness of each of the first transmission wire layer and the second transmission wire layer is 65-80µm.
Otsubo et al. (figures 16a-16d/18 and para 0152-0158) discloses a teaching wherein each of the first input line layer (18c) and the second input line layer (18c) is located farther from the base plate compared with a respective one of the first coupling line layer (17c) and the second coupling line layer (17c) at a same side of the base plate.(130)(see figure 18)
Wright et al. (Col 2, lines10-13, Col 3, lines 5-10, Col 6 lines 8-20 and figures 24-28) discloses teaching wherein a thickness of each of the first transmission wire layer (12a) and the second transmission wire layer (12b) is 65-80µm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first input line layer and the second input line layer is located farther from the base plate compared with a respective one of the first coupling line laver and the second coupling line layer at a same side of the base plate as taught by Otsubo et al. to the inductive device of Kneller so as to allow for a more compact inductive device to be designed thereby saving money in production cost since less materials are used and also saving space for other electronic components to be place on the printed circuit board.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a thickness of each of the first transmission wire layer and the second transmission wire layer is 65-80µm as taught by Wright et al. to the inductive device of Kneller so as to allow for a lot less electrical resistance thereby improving the current flowing though the inductor device allowing for an higher inductance to be obtained.
Regarding claim 3, Otsubo et al. (figures 16a-16d) discloses wherein
a projection of the plurality of input lines of each of the first input line layer and the second input line layer the on the base plate and a projection of the plurality of coupling lines of the respective one of the first coupling line layer and the second coupling line layer at the same side of the base plate on the base plate are staggered.
Regarding claim 7, Otsubo et al. (figure 16d) discloses the plurality of inner via holes comprise a plurality of first inner via holes and a plurality of second inner via holes (see figure 16), a distance between each of the plurality of first inner via holes and a center of the central part is smaller than a distance between each of the plurality of second inner via holes and the center of the central part (see figure 16d); and each of the plurality of input lines bridges one of the plurality of first inner via holes and one of the plurality of outer via holes, and each of the plurality of coupling lines bridges one of the plurality of second inner via holes and one of the plurality of outer via holes.(figure 16d).

3.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kneller (US 20160111200) in view of Dalmia et al. (US 2014/0043130) and Wright (US 8,212,155) in further view of Saito et al. (US 2003/0090356).
Regarding claim 23, the modified inductive for Kneller (figures 1-5 and para 0040-0090) discloses all the limitations as noted above but does not expressly discloses 
wherein each of the first transmission wire layer and the second transmission wire layer is divided into two sets of wire patterns, the two sets of wire patterns of the first transmission wire layer are mirror images of the two sets of wire patterns of the second transmission wire layer.
Saito et al. (para 0022-0023 and para 0050) discloses a teaching wherein each of the first transmission wire layer and the second transmission wire layer is divided into two sets of wire patterns, the two sets of wire patterns of the first transmission wire layer are mirror images of the two sets of wire patterns of the second transmission wire layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each of the first transmission wire layer and the second transmission wire layer is divided into two sets of wire patterns, the two sets of wire patterns of the first transmission wire layer are mirror images of the two sets of wire patterns of the second transmission wire layer
as taught by Saitot et al. to the modified inductive device of Kneller so as to allow 
influence of an external magnetic field can be prevented effectively thereby resulting in a improved inductance to be obtained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837